Title: Jane Dotey’s Examination: Plymouth, 6 July 1769
From: Bradford, Gamaliel
To: 


       Plymouth Ss. The Information of Jane Doty now Residing in Duxborough single woman taken before me Gamaliel Bradford Esqr. one of his Majestys Justices of the Peace for the said County this Eighth Sixth Day of July 1767.
       Q. Are you now with Child.
       A. Yes.
       Q. Who is the father of the Child you are now Big with.
       A. Mannuel Essane of Marshfield servant to Rouse Bourne Between on the Seventeenth and twenty seventh and thirtyeth Days of January Last did enter and had Carnal Knowledge of her Body two several times.
       Q. Had any other man Carnal Knowledge of your Body aboute that time.
       A. No nor Never in all her Lifetime.
       Q. Where was the place he had Carnal Knowledge of your Body.
       A. In the House My Gradmother now Lives in in Duxborough.
       herJane X DotyMark
       Sworn the Day and year above said before Me, Garni. Bradford Justice of peace.
      